Citation Nr: 1445756	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  08-25 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical strain.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability (medial meniscus degeneration with small joint effusion).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 2004 to January 2006, with a prior period of active duty for training service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

In his October 2008 statement in support of claim, the Veteran raised a claim of service connection for a back condition. As this has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The most recent VA examination to assess the Veteran's cervical and right knee disabilities was in September 2011, more than three years ago.  In written argument, the Veteran's representative states that the disabilities have increased in severity.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

The case is REMANDED for the following:

1. The AOJ should secure for association with the record copies of the complete clinical records of all VA evaluations and treatment the Veteran has received for his service-connected cervical and right knee disabilities since 2011 (i.e., any not already associated with the record).
2.  The AOJ should then arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service-connected cervical and right knee disabilities.  The examiner must review the entire record in conjunction with the examination and must be provided a copy of the criteria for rating each disability.  Findings reported should be sufficient to allow for rating under all applicable criteria.  All indicated tests or studies (specifically including range of motion studies) should be completed.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

Regarding the cervical spine, the examiner must note whether there is related cervical disc disease and if so, whether there have been incapacitating episodes of the disc disease (periods of bed rest prescribed by a physician), and the frequency and duration of any such episodes.  The examiner must also note whether there are any related neurological symptoms (and if so, their nature and severity).  If a neurological consult is deemed necessary, such should be arranged.   

Regarding the right knee, in addition to reporting the findings on range of motion studies, the examiner must specifically indicate whether there is X-ray evidence of arthritis and whether there is subluxation or instability (and if so, the degree of such).  

The examiner must explain the rationale for all opinions.

2.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

